Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 08/22/22 on Matthew Herd.

The application has been amended as follows: 

1. (Currently Amended) A controller for an apparatus for removing debris from an intake of an engine, the controller comprising: 
an air cleaner of the engine, the air cleaner comprising a flow tube and a spiral vane, wherein the spiral vane is configured to induce cyclonic air flow;
a communication interface configured to receive sensor data for the engine; 
a memory configured to store one or more thresholds for [[an]] the air cleaner of the engine; and 
a processor configured to perform a comparison of the sensor data to the one or more thresholds for an air cleaner and generate a command for the air cleaner in response to the comparison;
wherein the command for the air cleaner is configured to control[[s]] [[a]] the flow tube in response to the comparison, the command for the flow tube including a vane position command or a vane adjustment command.
2. (Canceled)

3. (Canceled)

4. (Currently Amended) The controller of claim 1, wherein the command for the air cleaner is configured to control[[s]] a baffle for an air flow inlet or outlet of the air cleaner in response to the comparison.

5. (Original) The controller of claim 4, wherein the command for the baffle identifies an inlet or an outlet of the air cleaner.

6. (Original) The controller of claim 4, wherein the command for the baffle includes a baffle position, a baffle angle, or a modification of the baffle angle.
7. (Original) The controller of claim 1, wherein the one or more thresholds are associated with a model of the air cleaner, a type of the engine, or an ambient conditions.
8. (Original) The controller of claim 1, wherein the one or more thresholds are provided by an input device via a user input or selection.
9. (Original) The controller of claim 1, wherein the sensor data is received from a flow sensor based on a flow of air or the volume of air of the air cleaner.
10. (Original) The controller of claim 1, wherein the sensor data is received from a load sensor based on the torque of a drive shaft of the engine.
11. (Original) The controller of claim 1, wherein the sensor data is received from an engine speed sensor based on the speed of a drive shaft of the engine, a combustion cycle of the engine, or a crankshaft of the engine.
12. (Original) The controller of claim 1, wherein the command includes an output message in response to the comparison, and the output message is sent to a display associated with the engine.
13. (Original) The controller of claim 12, wherein the output message instructs a user to position a flow tube or a baffle for the air cleaner.
14. (Withdrawn and Currently Amended) A method comprising: 
providing an air cleaner of an engine, the air cleaner comprising a flow tube and a spiral vane, wherein the spiral vane is configured to induce cyclonic air flow;
storing one or more thresholds for [[an]] the air cleaner of an engine; 
receiving sensor data for the engine; 
performing a comparison of the sensor data to the one or more thresholds for an air cleaner; and 
generating a command for the air cleaner in response to the comparison;
wherein the command for the air cleaner is configured to control[[s]] [[a]] the flow tube in response to the comparison, the command for the flow tube including a vane position command or a vane adjustment command.
15. (Canceled)

16. (Canceled)

17. (Withdrawn and Currently Amended) The method of claim 14, wherein the command for the air cleaner is configured to control[[s]] a baffle for an air flow inlet or outlet of the air cleaner in response to the comparison.

18. (Withdrawn) The method of claim 17, wherein the command for the baffle identifies an inlet or an outlet of the air cleaner.

19. (Withdrawn) The method of claim 17, wherein the command for the baffle includes a baffle position, a baffle angle, or a modification of the baffle angle.

20. (Withdrawn and Currently Amended) An apparatus comprising: 
                an air intake manifold; 
                an air cleaner housing coupled to the air intake manifold, the air cleaner housing comprising an air cleaner, the air cleaner comprising a flow tube and a spiral vane, wherein the spiral vane is configured to induce cyclonic air flow; and 
                a controller for removing debris from the air intake manifold, the controller comprising: 
a communication interface configured to receive sensor data; 
a memory configured to store one or more thresholds for [[an]] the air cleaner; and 
a processor configured to perform a comparison of the sensor data to the one or more thresholds for [[an]] the air cleaner and generate a command for the air cleaner in response to the comparison;
wherein the command for the air cleaner is configured to control[[s]] [[a]] the flow tube in response to the comparison, the command for the flow tube including a vane position command or a vane adjustment command.

Election/Restrictions
Claims 1 and 4-13 are allowable. Claims 14 and 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Groups I-III, as set forth in the Office action mailed on 01/21/22, is hereby withdrawn and claims 14 and 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 14 and 20 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 4-13 and 17-19 depend on claims 1, 14; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773